DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/20/2022 and 03/25/2021 have been entered and considered. Initialed copy/copies of the PTO-1449 by the Examiner is/are attached.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a control unit, an image processing unit and a communication unit  in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The USPTO “Interim Guidelines for Examination of Patent Applications for Patent Subject Matter Eligibility” (Official Gazette notice of 23 February 2010), Annex IV, reads as follows:


The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim. Cf. Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. § 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473(Fed. Cir. 1998).

Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows.  Claim 12 defines a “computer-readable medium” embodying functional descriptive material.  However, the claim does not define a non-transitory computer-readable medium or memory and is thus non-statutory for that reason (i.e., “examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In see Official Gazette Notice 1351 OG212, February 23, 2010).  That is, the scope of the presently claimed “computer-readable medium” typically covers forms of non-transitory tangible media and transitory propagating signals per se.  The Examiner suggests amending the claim by adding the limitation ”non-transitory” to the claim or equivalent in order to make the claim statutory.   Any amendment to the claim should be commensurate with its corresponding disclosure.
 	The Examiner suggests amending the preamble of the claim as follows:
 	A non-transitory computer-readable medium that stores a computer program causing the computer to function as an image processing apparatus comprising:..


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shoaib et al (Pub No.: 2016/0267358).
  	As to independent claim 1, Shoaib discloses an image processing apparatus (system for efficiently processing one or more images – see [p][0006]) comprising: one or more processors (106 – see Fig 1) that execute a program (computer-executable instructions – see [p][0029]) stored in a memory to function (see [p][0029]) as: an image processing unit (portable device, 202 – see Fig. 2) configured to apply image processing to image data (for e.g. interest point detection – see [p][0036] and Fig. 2); a communication unit (network, 206 – see Fig. 2) configured to communicate with an external apparatus (see [p][0036]); and a control unit configured to control whether image processing for the image data is to be applied at the image processing unit or at the external apparatus, based on content of the image processing or an amount of data to be communicate with the external apparatus (For example, the mobile device 202 may include an interest point-detection module 210 con figured to detect one or more interest points in an image, a feature-extraction module 220 configured to extract one or more features from an interest point, a feature-representation module 230 configured to generate one or more vectors representative of a feature, and a feature-classification module 240 configured to classify one or more images. A quantity of detected interest points, extracted features, and/or identified images is associated with a desired power consumption of the mobile device 202. In at least some examples, a local, image classification module is biased to be over inclusive in identifying images transmitted to the server 204 for further processing. In the example of a camera located on a vehicle, the mobile device 202 may identify objects that may potentially be traffic signals, pedestrians, and/or navigational hazards for further processing at the server 204 – see [p][0036]) .

 	As to claim 2, Shoaib teaches the image processing apparatus, wherein the control unit is configured to determine that image processing that is applied to the image data in accordance with a user's instruction is to be applied at the image processing unit (The threshold is defined, in some examples, depending on the type of ambient-aware application operating on the mobile device 202 or, in other examples, the threshold is defined by policies set by a user (e.g., user 101), the cloud, and/or an administrator – see [p][0063]).

 	As to claim 3, Shoaib teaches the image processing apparatus, wherein the image processing that is applied to the image data in accordance with a user's instruction includes at least one of: adjusting saturation, tone, hue, contrast (normalize module or N-Block 504 includes post-normalization capabilities configured to remove descriptor dependency on image contrast – see [p][0063]), brightness or sharpness; and resizing.

 	As to claim 7, Shoaib teaches the image processing apparatus, wherein the control unit, in case where the image data is transmitted to the external apparatus via the communication unit, is configured to control the communications unit so that the image data is transmitted in a first data format (array of Fisher vector (FV)-compute elements 514 – see [p][0050]), and control the external apparatus so as to apply image processing that the image data applied the image processing is in the first data format (note that the classifier processes the data in the vector format – see [p][0080]).

	As to claim 9, Shoaib teaches the image processing apparatus, wherein the external apparatus is on a shared network (206 – see Fig 2).

 	As to claim 10, Shoaib teaches the image processing apparatus, wherein the control unit is configured to control another external apparatus that is before the shared network seen from the image processing apparatus, to alternatively apply image processing that is to be applied by the image processing unit (see [p][0050]).

 	Claims 11 is rejected for the same reasons as set forth in the rejection of the claim 1, as claim 1 is system claim for the method claimed in claim 11.  

 	Claims 12 is rejected for the same reasons as set forth in the rejection of the claim 1, as claim 1 is system claim for the computer-readable medium claimed in claim 12.  
 	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Shoaib et al (Pub No.: 2016/0267358) in view of Chen et al (NPL titled: Collaborative Mobile-Cloud Computing for Civil Infrastructure Condition Inspection).
 	As to claim 5, Shoaib does not expressly disclose the image processing apparatus, wherein the control unit is configured to determine that image processing for correcting image quality deterioration caused by an imaging optical system or an image sensor is to be applied at the external apparatus.
 	Chen discloses a collaborative mobile-cloud computing system including wherein the control unit is configured to determine that image processing for correcting image quality deterioration caused by an imaging optical system or an image sensor is to be applied at the external apparatus (note that optical image technique  are being used  and image enhancement will be conducted in the cloud – see page 5, section - Interactive Imaging and Image Processing (M2), [p][002]).
 Shoaib and Chen are combinable because they are from the same field of endeavor. It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have incorporated the collaborative mobile-cloud computing system of Chen into the system for efficiently processing of Shoaib so that imaging could be enhanced by interactive manipulation and computational processing, both implemented in the mobile side and as images and other data are sent and stored in the cloud infrastructure, advanced analysis for images with complex scenes is requested in the cloud (see page 3). Such a modification is the result of combining prior art elements according to known methods, they would have performed as expected, and the results would have been predictable.

 	As to claim 6, Shoaib does not teach the image processing apparatus, wherein the image processing for correcting image quality deterioration caused by an imaging optical system or an image sensor includes at least one of: image processing for correcting aberration; image processing for correcting noise; image processing for correcting a decrease in sharpness due to a diffraction phenomenon caused by a diaphragm included in the imaging optical system; and image processing for correcting a decrease in sharpness caused by an optical low- pass filter.
 	Chen discloses a collaborative mobile-cloud computing system wherein the image processing for correcting image quality deterioration caused by an imaging optical system or an image sensor includes at least one of: image processing for correcting aberration; image processing for correcting noise (image enhancement using mean-shifting filtering will be conducted in the cloud – see page 5, section - Interactive Imaging and Image Processing (M2), [p][002]); image processing for correcting a decrease in sharpness due to a diffraction phenomenon caused by a diaphragm included in the imaging optical system; and image processing for correcting a decrease in sharpness caused by an optical low- pass filter. Therefore combining Shoaib and Chen would meet the claim limitations for the same reasons as previously discussed in claim 5. 
 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shoaib et al (Pub No.: 2016/0267358) in view of JANG (Pub No.: 20150161755). 
 	As to claim 8, Shoaib does not teach the image processing apparatus, wherein the image processing unit is configured to apply image processing to image data in a second data format for which a data amount is larger than that of the first data format. 
 	JANG disclose a cloud server-based image processing system wherein the image processing unit is configured to apply image processing to image data in a second data format for which a data amount is larger than that of the first data format (see [p][0123] – where super-resolution is done on the data in the cloud so the second format would be bigger than the first).
 Shoaib and JANG are combinable because they are from the same field of endeavor. It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have incorporated the cloud server-based image processing system of JANG into the system for efficiently processing of Shoaib for determining whether an image processing function is to be performed by the image processing terminal or a server and controlling at least one of the image processing terminal and the server to perform the image processing function, based on a result of the determining (see abstract). Such a modification is the result of combining prior art elements according to known methods, they would have performed as expected, and the results would have been predictable.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shoaib et al (Pub No.: 2016/0267358) in view of case law. 
 	As to claim 4, Shoaib teaches the image processing apparatus, wherein the control unit is configured to determine that image processing that is to be applied to the image data a predetermined time is to be applied at the external apparatus. (In some examples, a system with higher bandwidth, or more cost effective trans mission, may set the threshold lower than other systems. In an iterative process, these operations repeat until a predetermined number of iterations has been reached – see [p][0063]); however, does not expressly disclose the time being just one. 
 	It would have been obvious for one of ordinary skill in the art adjust the system to include the time when the user preference are set to be only done once, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (MPEP 2144.05 (II-B)).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	LEE l (Pub No.: 20090054003) discloses WIRELESS VIDEO SYSTEM CONTROLLED ACCORDING TO CONTROL COMMAND OF EXTERNAL DEVICE, WIRELESS VIDEO RECEIVER, AND METHOD FOR CONTROLLING WIRELESS VIDEO SYSTEM.
 	KOMURA et al (Pub No.: 20180069977) discloses 
IMAGE PROCESSING APPARATUS, INFORMATION PROCESSING APPARATUS AND IMAGE PROCESSING METHOD. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S ALLISON whose telephone number is (571)270-1052.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRAE S ALLISON/Primary Examiner, Art Unit 2663                                                                                                                                                                                                        July 14, 2022